                                                             Exhibit B
                                                          Page 1 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 1 of 21
                                                             Exhibit B
                                                          Page 2 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 2 of 21
                                                             Exhibit B
                                                          Page 3 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 3 of 21
                                                             Exhibit B
                                                          Page 4 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 4 of 21
                                                             Exhibit B
                                                          Page 5 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 5 of 21
                                                             Exhibit B
                                                          Page 6 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 6 of 21
                                                             Exhibit B
                                                          Page 7 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 7 of 21
                                                             Exhibit B
                                                          Page 8 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 8 of 21
                                                             Exhibit B
                                                          Page 9 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 9 of 21
                                                              Exhibit B
                                                          Page 10 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 10 of 21
                                                              Exhibit B
                                                          Page 11 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 11 of 21
                                                              Exhibit B
                                                          Page 12 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 12 of 21
                                                              Exhibit B
                                                          Page 13 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 13 of 21
                                                              Exhibit B
                                                          Page 14 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 14 of 21
                                                              Exhibit B
                                                          Page 15 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 15 of 21
                                                              Exhibit B
                                                          Page 16 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 16 of 21
                                                              Exhibit B
                                                          Page 17 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 17 of 21
                                                              Exhibit B
                                                          Page 18 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 18 of 21
                                                              Exhibit B
                                                          Page 19 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 19 of 21
                                                              Exhibit B
                                                          Page 20 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 20 of 21
                                                              Exhibit B
                                                          Page 21 of 21

Case 1:21-cv-00015-SLG Document 1-2 Filed 08/16/21 Page 21 of 21
